Title: To George Washington from Timothy Pickering, 21 February 1799
From: Pickering, Timothy
To: Washington, George


(private) 
Sir,Philadelphia Feby 21. 1799.   
I have been honoured with your letter of the 21st. My letter of the 8th contained nothing that need be concealed from your friends. except when I mark a letter confidential, you will be pleased to make such use of it as you think proper. The subject of the present one is not an exception, as to your discreet friends: for I am sure no officer about the President can be willing to share any part of the responsibility of his nomination of Mr Murray to negotiate a treaty with the French Republic—it is solely the President’s act—and we were all thunderstruck when we heard of it. Confidence in the President is lost—the federal citizens thought the thing incredible: the Jacobins alone are pleased. The honor of the country is prostrated in the dust—God grant that its safety may not be in jeopardy.
The nomination is committed to a committee consisting of Sedgwick, Stockton, Read, Bingham and Ross: they will study to find some remedy—or rather alleviation—for the mischief is incapable of a remedy. You will see Porcupine’s pointed satire of yesterday:

I lament the occasion: but the satire is just as it is severe. If any thing could more deeply wound or more thoroughly mortify a man of feeling, it would be the slaver of praise since daily issuing from the filthy press of the Aurora. But news-paper satire and praise are of less moment to an honest man than the opinions of his judicious friends; and I believe the President has been informed, that the measure is condemned—that it is considered as dishonourable and disastrous—by all his real friends and the friends of his country; and this without a single exception.
Of the result in the Senate I will do myself the honor to give you early information. In the mean time I remain with sincere respect sir, your obedt servant

Timothy Pickering


This nomination damns the previous ones which gave you so much pleasure, of Mr King & Mr Smith, to negociate with Russia and the Porte—made under auspices so promising, and so grateful to every American sensible to the honor & interest of his country.

